Title: To George Washington from Felix Frestel and George Washington Motier Lafayette, 2 November 1797
From: Frestel, Felix,Lafayette, George Washington Motier
To: Washington, George



Sir
at sea—aboard of the Clio the 2d of November 1797

We meet a vessel going to Philadelphia and coming from bourdeaux. we have Seen by all the newspapers, that there has been fresh disturbances in france. but our confidence is not abated; the Same purity of motives which always animated us directs Still our Motion! the liberation of General lafayette is confirmed and nothing more of him is known by the Passengers of this Ship. be So kind as to Make our respects acceptable to Mrs Washington, and Miss Eleanor, and to remember us to Washington Custis and

Mr Lewis. We are very glad to find a new oportunity to renew to you the expression of our gratitude and the Sentiments of respect with which we have the honor to be Sir, Your most obedient humble Servants

Frestel
G. W. Motier Lafayette


I hope that your Shall excuse this bad writing: the hand is not very steady at Sea—we had already very violent gales of wind but we ⟨mutilated⟩ and safe ⟨brigg⟩.

